Action to recover upon accounts for supplies sold and delivered by plaintiff, a merchant, to tenants of defendant, a landlord. Plaintiff alleged that prior to the sale and delivery of said supplies defendant agreed to pay for same; this allegation was denied by defendant. The issue was answered by the jury in accordance with the contention of plaintiff.
From judgment upon the verdict defendant appealed to the Supreme Court.
The only matter involved in the controversy which is the subject of this action is whether or not defendant agreed, prior to *Page 805 
the sale and delivery of supplies to his tenants, to pay plaintiff for same. There was evidence tending to support the contention of each of the parties with respect to this matter. This evidence was submitted to the jury, who returned a verdict for the plaintiff. We find no error, and the judgment is affirmed.
Defendant's motion, made in this Court for a new trial, for newly discovered evidence is denied. It appears from the affidavits filed upon the hearing of this motion, that the evidence which defendant alleges he has discovered since the trial, is merely cumulative. At best it tends only to contradict the plaintiff and to corroborate the defendant, both of whom testified at the trial. See Alexander v. Cedar Works, 177 N.C. 536. The rule there stated is as follows: "The Supreme Court will not order a new trial for newly discovered evidence that is merely cumulative, or without probability that the result will thereby be changed."
No error.